DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims1
Claims 1–15 and 17–19 are pending. Per Applicant’s election (see supra), claims 17–19 have been withdrawn from consideration.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by Examiner on form PTO-892, they have not been considered.
Request for the Ward reference cited in the Specification
Applicant’s Specification refers to the following reference: Ward and Ouseph, Modification of membrane characteristics allows a reduction in dialyzer membrane area without loss of performance, J. Am. Soc. Nephrol. 18 (2007). (Spec. 12, 25.) It is respectfully and humbly requested that Applicant provide a copy of this reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–15 are rejected under 35 U.S.C. 103 as being unpatentable over Hornung.2
With respect to claim 1, the following analysis applies.
Overview of Hornung
Hornung discloses a dialyzer for blood purification. Examiner is interpreting this dialyzer as a hemodialyzer, inter alia, because Hornung suggests that its dialyzer can be used for blood purification. (Id.) With this in mind, Hornung discloses that its hemodialyzer comprises a bundle of hollow fiber membranes. (Id. ¶ 10.) The hollow fiber membranes can be synthetic. (See, e.g
Fiber wall thickness
Hornung suggests that each of its hollow fibers can have a four-layer structure, wherein: the first (or inner) layer has a thickness less than 1 µm; the second layer has a thickness of about 1 µm to 15 µm; the third layer having a thickness of 20 µm to 60 µm; and the fourth layer having a thickness of about 1 µm to 10 µm. (Hornung ¶¶ 30–33.) In total, these thicknesses suggest that the fiber wall thickness can be in the range of about 23 µm to 86 µm.
Inner fiber diameter
Hornung suggests that its hollow fiber membranes can have an outer diameter of from about 150 µm to 320 µm. (Hornung ¶ 27.) In addition, as conveyed in the paragraph immediately above, Hornung suggests that each of its hollow fiber membranes can have an overall thickness of about 23 µm to about 86 µm. Given that the inner diameter is equal to the outer diameter minus the wall thickness, Hornung’s range of outer diameters and range of overall thickness suggest that the inner diameter of its hollow fiber membranes can be within the range of, inter alia, about 64 µm to about 297 µm.
Effective length
Hornung suggests that the effective length of its hollow fiber membranes can be in the range of from 120 mm to 270 mm. (Hornung ¶ 27.)
Packing density
Hornung suggests that the packing density of its hollow fiber membranes can be 55% to 65%. (Hornung ¶ 17.)
Total membrane surface area
Hornung suggests that the total membrane surface area can be 0.25 to 2.5 m2. (Hornung ¶ 34.)
Claim elements not expressly taught or suggested by Hornung
Hornung does not appear to specify: (1) an explicit range of about 168 µm to 175 µm for the inner diameter; (2) an explicit range of about 25 µm to about 26 µm for the fiber wall thickness; (3) an explicit range of about 207 mm to about 287 mm for the effective length; (4) an explicit range of about 57.5% to about 60% for the packing 2 to about 1.73 m2 for the total membrane surface area.
Inner diameter
As conveyed above, Hornung suggests that the inner diameter of its hollow fiber membranes can be within the range of, inter alia, 64 to 297 µm. (See § 5.4.1(A)(ii) supra.)
Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). 
Notably the claimed range of inner diameters (about 168 µm to about 175 µm) lies inside Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within Hornung’s invention, inner fiber diameters within the range of about 168 µm to about 175 µm: since these values lie inside Hornung’s suggested range.
Fiber wall thickness
As conveyed above, Hornung suggests that its hollow fiber membranes can each have a fiber wall thickness in the range of about 23 µm to 86 µm. (See § 5.4.1(A)(i) supra.) Here, the claimed range of fiber wall thickness (about 25 µm to about 26 µm) lies inside Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within Hornung’s invention, a fiber wall thickness within the range of about 25 µm to about 26 µm: since these values lie inside Hornung’s suggested range.
Effective length
As conveyed above, Hornung suggests that the effective length of its hollow fiber membranes can be in the range of from 120 mm to 270 mm. (See § 5.4.1(A)(iii) supra.) Here, the claimed range of effective length (about 207 mm to about 287 mm) overlaps with Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within 
Packing density
As conveyed above, Hornung suggests that the packing density of its hollow fiber membranes can be 55% to 65%. (See § 5.4.1(A)(iv) supra.) Here, the claimed range of packing density (about 57.5% to about 60%) lies inside Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within Hornung’s invention, a packing density within the range of about 57.5% to about 60%: since these values lie inside Hornung’s suggested range.
Total membrane surface area
As conveyed above, Hornung suggests that the total membrane surface area can be 0.25 to 2.5 m2. (See § 5.4.1(A)(v) supra.) Here, the claimed range of total membrane surface area (about 1.64 m2 to about 1.73 m2) lies inside Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within Hornung’s invention, a total membrane surface area within the range of about 1.64 m2 to about 1.73 m2: since these values lie inside Hornung’s suggested range.
With respect to claims 2, 3, and 5–8, Hornung’s hemodialyzer appears to have the same structural features as the hemodialyzer of claim 1. It is well-established that when a product of the prior art possesses a structure or composition that is identical or substantially identical to that of the claims, any claimed properties or functions are presumed to be inherent and the burden of proving otherwise is shifted to the applicant. If the products are the same this controls over whether the process used was slightly different. See In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citation and footnote omitted) (“Where … the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. § 102, on ‘prima facie obviousness’ under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.”); accord In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) (citations omitted) (“[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”). Given that both Hornung’s hemodialyzer and the hemodialyzer of claim 1 have the same structural features, the properties of both hemodialyzers are presumed to be inherent to both hemodialyzers until such time as Applicant provides evidence proving otherwise. Best, supra; Spada, supra.
With respect to claims 4 and 9, Hornung suggests that its hemodialyzer comprises a housing. (Hornung ¶ 10.) Hornung further suggests that the diameter of the housing affects the packing density. (Id. ¶ 17.) The housing has an inner volume with a cylindrical shape. (Id. ¶ 11.) Additionally, Hornung suggests that the hollow fibers are packed within the inner volume of the housing. (Id. ¶¶ 19, 20.)
Previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
It is respectfully submitted that, at the time Applicant’s invention was effectively filed, Hornung’s disclosure would have reasonably suggested to those skilled in the art that the diameter of its housing affects packing density: by providing a desired volume for the hollow fibers. Thus, in view of the foregoing, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the diameter and/or the volume of Hornung’s housing: in order to enhance packing density. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330. 
With respect to claim 10
With respect to claim 11, as conveyed above, Hornung suggests that the inner diameter of its hollow fiber membranes can be within the range of, inter alia, 64 to 297 µm. (See § 5.4.1(A)(ii) supra.) As stated above, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Notably the claimed range of inner diameters (about 170 µm to about 174 µm) lies inside Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within Hornung’s invention, inner fiber diameters within the range of about 170 µm to about 174 µm: since these values lie inside Hornung’s suggested range.
With respect to claim 12, as conveyed above, Hornung suggests that its hollow fiber membranes can each have a fiber wall thickness in the range of about 23 µm to 86 µm. (See § 5.4.1(A)(i) supra.) As stated above, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Notably the claimed range of fiber wall thickness (about 25 µm) lies inside Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within Hornung’s invention, fiber wall thicknesses within the range of about 25 µm: since this range lie inside Hornung’s suggested range.
With respect to claim 13, as conveyed above, Hornung suggests that the packing density of its hollow fiber membranes can be 55% to 65%. (See § 5.4.1(A)(iv) supra.) As stated above, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Notably the claimed range of packing density (about 58.0% to about 60.0%) lies inside Hornung’s instant range. Thus in accordance with MPEP § 2144.05(I), it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled in the art to use, within Hornung’s invention, a packing density within the range of about 58.0% to about 60.0%: since these values lie inside Hornung’s suggested range.
With respect to claim 14
With respect to claim 15, Hornung suggests that its hollow fiber membranes can comprise a copolymer of acrylonitrile and sodium methallyl sulfonate. (Hornung ¶ 26.)
Response to Declaration3 and Remarks4
Based on the claim amendments, the previous claim objections and rejections under 35 U.S.C. § 112 have been withdrawn. Applicant’s Declaration and Remarks are respectfully acknowledged. These documents have been fully considered but are not persuasive. In particular, the main issue discussed in both the Declaration and Remarks is the notion that the five parameters claimed provided unexpected results. (Dec. 3; Remarks 9–12.) These parameters are highlighted among a list of other parameters on page 11 of the Remarks. While looking at these parameters, Examiner respectfully inquires whether or not, of all the parameters shown, the five highlighted parameters were the ones that yielded unexpected results. At this time, Examiner does not see sufficient evidence to establish that the five claimed parameters necessarily led to unexpected results. For example, how does one known whether or not a possible sixth parameter was required? In view of these findings, while Applicant’s suggestions of unexpected results are well-taken, Applicant’s corresponding remarks are unpersuasive without additional evidence.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773  


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773                                                                                                                                                                                                                                                                                                                                                                                                              










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed November 24, 2021 (“Clms.”).
        2 WO 2014/202710 A1, published December 24, 2014. Note, for ease of citation, Examiner will refer to US 2016/0129172 A1, published May 12, 2016, (hereinafter “Hornung”) which claims priority to the instant WIPO document.
        3 Declaration filed November 24, 2021 (“Dec.”) and executed by Markus Storr (“Declarant”).
        4 Remarks filed November 24, 2021.